Case 1:20-cr-00601-PKC Document 33 Filed 04/06/21 Page 1 of1
i

March 31, 2020

ae STATES DISTRICT COURT
UTHERN DISTRICT OF NEW YORK

UNITE
D STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE le C-

CLA CL yb t Sf 20x IN

Defendant(s).

nie eames Oe -X

Defendant CLL th. Wii- hereby voluntarily consents to
ye in the following proceeding via videoconferencing:

oy Appearance/Appointment of Counsel

eae Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

eee reliminary Hearing on Felony Complaint

fas Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Prey LU Spbeta bE gy Le adr

Defendant's Signature Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

=
2) ted stg lee DAie fy CR RZ
Print Defendant's Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

VI... pet, Ces

U.S. Magistrate Judge

 

 

ate

 
